Per Curiam.
This suit is for infringement of the second claim of complainants’ patent, No. 322,194, dated July 14, 1885, for “the manufacture of chloroform, and purified acetates.” ' The claim reads as follows:
“(2) The production of chloroform from the liquid products resulting from the decomposition of crude acetates at high temperatures, by subjecting said liquid products to the action of a hypochlorite, and removing the chloroform therefrom by distillation, substantially as described.”
There is no room to doubt that the complainant was the first to discover that chloroform could be advantageously obtained from the liquid products resulting from the decomposition of crude acetate of lime, by the method of distillation described in the patent; and it is very clear that the production of chloroform was greatly cheapened by this discovery. Subsequent experiments have shown that the patentee was mistaken respecting the quantity of chloroform obtainable from acetones, (which.were previously used for its production,) and that he was probably mistaken respecting the quantfiy obtainable from the higher boiling-properties of ingredients of crude acetates, and that other statements contained in his specifications are inaccurate. These mistakes do not, however, affect the validity of the patent. Conceding them, the fact remains that he was the first to discover the process described of manufacturing chloroform from crude acetates of lime, and that this was a highly valuable disco veiy.
Does the respondent infringe? He uses the gray acetate, while the complainant uses the brown. The patent designates “crude” acetates, without reference to color or degree of crudeness, and states the brown to be preferable. This designation clearly includes the gray, which, as respects crudeness, is distinguishable from the brown only in a slight degree. Both are “crude” in the sense contemplated by the term, as employed in the patent. That the method of distillation used by the respondent is substantially the same as that described and used by the complainant seems clear. .
A decree must be entered against the respondent for an injunction and an account.